Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The instant invention is deemed an unobvious improvement over the prior art found in Fukuda as modified by Honda (previously discussed in the first office action) discloses a hydraulic work machine (Figure 6) comprising: a hydraulic pump to output an operation fluid; a first hydraulic actuator; a second hydraulic actuator; a first control valve to control the first hydraulic actuator, the first control valve including a first input port, a second input port, a third input port, a first output port a second output port a third output port, a first inner fluid tube, a second inner fluid tube, and a discharge port connected to an operation tank; a second control valve to control the second hydraulic actuator, and an external fluid tube to connect the first output port and the second output port to the second control valve; and an external fluid tube to connect the first output port and the second output port to the second control valve;  wherein the first control valve is configured to switch between a first and second position; and the first control valve is configured, at the first position, so that the operation fluid from the hydraulic pump flows 
However the prior art fails to disclose the newly amended limitations set forth in claim 9, which states “ he operation fluid from the first hydraulic actuator does not flow into the operation fluid tank through the first inner fluid tube and the discharge port”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745